DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/08/2021.
No Claims amended.
Claims 1 – 20 are presented for examination.

Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
The current arguments dated 02/08/2021 are substantially the same as those previously presented in the After Final Reply dated 10/07/2020 and in the Request for Continued Examination (RCE) dated 11/02/2020.
The Examiner has fully responded to Applicant’s 10/07/2020 arguments in the Advisory Action dated 10/23/2020. The Examiner has also fully responded to the Applicant’s 11/02/2020 arguments in the Non-Final Office Action dated 11/17/2020.

Therefore; please also see the 10/23/2020 Advisory Action and the 11/17/2020 Non-Final Office Action

Nevertheless; for completeness the Examiner further responds to these same arguments below.

Claim Rejections - 35 USC § 103


1. The Applicant argues that Siebel is non-analogous art. The Applicant argues that the Applicant’s field of endeavor is a predictive outage system for a utility system and that Siebel’s field of endeavor is big data analytics, data integration, processing, machine learning, and more particularly the IoT application development platform and that asserting that they both are directed to the field of utilities “misses the mark and does not satisfy the legal test of analogous art.” In particular the Applicant asserts that the Examiner’s citations of Siebel’s utility system based examples only bolster the Applicant’s arguments that Siebel is not in the same field of endeavor or reasonably portent to the claimed invention.

Therefore at issue is whether or not Siebel is analogous art to the claimed invention.

In response the argument is not persuasive. MPEP 2141.01 indicates that prior art is analogous if it is in the same field of endeavor as the claimed invention even if it addresses a different problem.



While Siebel may teach an enterprise IoT application as argued by the Applicant; Siebel clearly states that “the IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator…” at paragraph 75 and at paragraph 147 that “… at least one type of data source may include a smart meter or sensor for a utility, such as a water, electric, gas, or other utility. Example smart meters or sensors may include meters or sensors located at a customer site or sensors located between customers and a generation or source location.”

Therefore BOTH the claim invention and Siebel are directed toward the field of utilities such as electric utilities. While Siebel may be focused on problems relating to data analytics or data integration of the utility grid and while the claimed invention may be focused on the problem of predictive analytics (i.e., predicting outages based on sensed data) they are both in the field of utilities and they both gather sensed data from the utility grid. As outlined above, prior art reference may address different problem and still be analogous. 

Further the Applicant’s assertion that Siebel’s explicit examples which demonstrate how Siebel’s teachings are pertinent to utility systems demonstrates that Siebel is not pertinent to utility systems is not persuasive. Such an argument is fallacious on its face.

Moreover the Applicant’s argument that “smart meters or sensors are not a utility system” is not persuasive. While a smart meter or sensor in isolation may not amount to a “utility system” Siebel does not merely teach an isolated disembodied smart meter or sensor. Rather Sieble discusses these item in the context of a utility system. For example par 75 states: “… the IoT Platform disclosed herein monitors and manages millions to billision of sensors, such as smart meters for an electric utility grid operator, throughout the business value chain – from power generation to distribution to the home or building….” This clearly teaches that sensors such as smart meters are part of an electric utility grid.

Therefore the Applicant’s argument is in error. It is not persuasive.


2. The Applicant argues that Riland and Siebel fail to render obvious “correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system with the consumer devices” as recited in the claim because the Examiner omitted “with the customer device” in the teachings of Riland because Riland only teaches SCADA events relating to lighting correlation and there is no mention in Riland for correlating a candidate circuit of a utility system with anything let along with customer devices.

In response the Examiner did not omit “with the customer device.” The Examiner explicitly discussed the teachings in Riland which implied but did not explicitly teach “with the customer device.” The Applicant may be overlooking that portion of the Office action.

Riland may not explicitly teach “with the customer device”; Riland does disclose that outages can cause problems for “residential customers” (par 30) and to “identify customers with potential to be affected by the forecasted severe weather and/or asset damage” (par 23) and to perform asset impact predictions for customers at risk (par 50) using time series and spatial datasets which include customer assets, asset and damage data and outage locations for predictive analytics (FIG. 9A). Therefore by teaching to identify affected customers (par 30, 23) for outage cause analysis (par 64 – 66) one of ordinary skill in the art would infer that among the network connected and non-network connected assets a customer device may be included. 

The Office action further stated that Riland teaches “correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system (par 85 “FIGS 11 and 12 provide an example SCADA Events and lighting correlation report… users can see the list of both SCADA events and lighting IDs…”; par 86: “… selects a SCADA sensor to see which events are tied to it… if a user wants to see a SCADA event related to A phase, all she needs to do is select A phase from the SCADA events…”; par 87: “… grid events, the time they happen… time based correlation…”) 

For clarity it is noted that SCADA is a supervisory command and control system which acquires data from sensors connected at various locations in the utility grid circuit. The above citations clearly indicate that data from locations in the utility grid are correlated with, for example, lightning strikes (weather events which cause outages). Indeed; par 86 provides an example of a SCADA event relating to phase A of a multi-phase circuit and that the user can “select” the “A phase” circuit to identify events, such a lightning strikes associated with an event on the “A phase” of the circuit.



Nevertheless; the limitation in question was not rejected over Riland alone. Rather it is the combination of Riland in view of Siebel_2017 which makes the limitation obvious.

The Office action stated that Siebel_2017 makes obvious correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system “with the customer devices” because Paragraph 359: “… the processing nodes or other systems may correlate the meter data (or other time-series data) with data from other source systems (such as any of the other data sources 208 discussed herein) and subsequent analysis of the data…”; Paragraph 147:  “… at least one type of data source may include a smart meter or sensor for a utility, such as a water, electric, gas, or other utility. Example smart meters or sensors may include meters or sensors located at a customer site or sensors located between customers and a generation or source location.” NOTE: The above two paragraphs teach for a processing node (i.e., a network device) to correlate the meter data (i.e., customer device) with other data (sensors on the circuit/feeders between the customer and the generator) which is the candidate circuit. Paragraph 423 - 424: “… the “raw” meter data signals are used to create an expanded set of features that describe meter quantities at a given data that are correlated with NTL and non-NTL events… [the] prediction problem may include creating numerical features that describe the state of the Paragraph 152: “… the data source 208 may include data about device events. The device event may include, for example, device failure, reboot, outage, tamper, and the like…” NOTE: the above teaches to collect “raw” meter data and create numerical features that describe the state of the meter. This teaches a first sensor message where the sensor message can indicate “outage” state and to correlate this state to relevant events. Paragraph 519: “having correlated all of these data inputs, supply network risk analytics employs machine learning algorithms to identify the most significant… delivery risk…”

Therefore in combination; while Riland teaches to perform customer outage cause analysis and to correlate utility network circuit events based on SCADA sensor messages to outage causing weather events such as lightening, Siebel_2017 teaches to correlate customer meter data with data from other sources (par 359) and that “at least one type of data source may include… sensors located between customers and a generation or source location” (par 147) and that events can include “outage” (par 152) which clearly teaches to correlate the condition of a customer device (i.e., customer meter) to sensors located between the customer and the generation of power based on data about device events that include outages. This makes the limitation of “correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system with the customer device” obvious to one or ordinary skill in the art because it teaches how to use customer sensors and utility grid sensors to correlate outages for customer outage analysis.

3. The Applicant argues that “A” phase circuit of a multi-phase utility grid is not a candidate circuit of the utility grid because Riland doesn’t teaches what the A phase circuit of the utility grid is and the Office may not resort to speculation as to what the A phase of the utility grid is.



Nevertheless; as outlined above the claim is not rejected based on Riland alone but over the combination of Riland and Siebel. Siebel explicitly teaches at paragraph 147 sensors between the customer and the generation of power. Therefore Siebel teaches both customer devices and candidate circuit of a utility system.

Therefore the argument is not persuasive. 

4. The Applicant argues that dependent claims 2, 4 – 8 are allowable due to their dependence from an allowable independent claim.

This argument is not persuasive because, as outlined above, the independent claim is not allowable.

5. The Applicant argues that claim 9 is allowable due to the same reasons as outlined above for claim 1.

This argument is not persuasive because, as outlined above, claims 1 is not found allowable.



The argument is not persuasive because the independent claim from which the depend it not found to be allowable.

7. The Applicant argues that claim 3 is allowable.

The argument is not persuasive because as outlined above the independent claim is not allowable.


End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 4, - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riland_2016 (US 2016/0343093 A1) in view of Siebel_2017 (US 2017/0006135).



Claim 1. Riland_2016 teaches “A method comprising: receiving, by a network device and from devices, first sensor messages (par 88: “… URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising:… receiving… sensor data… real-time sensors, and so forth…”; Fig. 7C, Fig 17), wherein each first sensor message indicates a first [status] state of [active or inactive], a first location, and a first timestamp pertaining to one of the devices (par 88: “… wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes…”; Fig 6A impact data from utility (date/time, outage, damage, type, loss, etc.; par 85: “… time-line of detected SCADA events…”; par 84: “… the main dashboard and a SCADA report… combine various pieces of data into a coherent view…”); correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system (par 85 “FIGS 11 and 12 provide an example SCADA Events and lighting correlation report… users can see the list of both SCADA events and lighting IDs…”; par 85: “… selects a SCADA sensor to see which events are tied to it… if a user wants to see a SCADA event related to A phase, all she needs to do is select A phase from the SCADA events…”; par 87: “… grid events, the time they happen… time based correlation…”) selecting, by the network device, an element of the utility system (Fig. 6B “select”; Fig. 7C “select specified conductor”, “select network connected assets”, “select non-network connected assets”; par 51: “… utilizes utility detailed asset data 642 and selects unique feeders 644…”; par 64 – 66: “… outage cause analysis… selecting network connected assets… selecting non-network connected assets…”; par 79: “… select asset_id FROM facilities WHERE… power latitude… power longitude…  < power radius…”; par 84 – 86: “… electric grid event root cause analysis… URAMS allows user to analyze various events on the network based on weather events… embodiments of the URAMS may provide for analysis scenarios. For example, one scenario could be that a user selects SCADA sensor to see which events are tied to it…”) based on (par 79: “… URAMS… may use its integrated data 830 to determine… risk targets…) the first power state (par 88: “… URAMS provides a processor-implemented method for utility threat assessment… comprising: receiving utility asset data… such as… asset status (e.g., active/inactive)…”), the first location (par 79: “… select asset_id FROM facilities WHERE… power latitude… power longitude…  < power radius…”; par 88: “… URAMS provides a processor-implemented method for utility threat assessment… comprising: receiving utility asset data… in a geographic location… comprising… geo-location…”), the first devices (par 85: “… timeline of detected SCADA events…”;par 87: “… Urams may focus decision making around grid events, the time they happen and the weather/storm activity and other interesting events to drive root cause analysis… time based correlation and visualization…”; FIG. 9a teaches the datasets include time series current situation data that includes customer assets and asset and damage data) and the candidate circuit (par 85 – 86: “…. SCADA events and lighting correlation report… URAMS may provide for analysis scenarios. for example… a user selects a SCADA sensor…. select A phase from the SCADA events by Phase…” this teaches that a candidate circuit is, for example the A phase of the three phase power grid associated with the SCADA sensor which shows an event) determining, by the network device and in response to the selecting, a second power state of on or off for the element of the utility system (Fig 7B: “outage cause analysis”; par 64 - 65: “… spatial relationship of weather events to network assets… estimated time of restoration (ETR)… and/or outage cause analysis…”; par 84: “… electric grid event root cause analysis… based on weather events) based on the first power state, the first location, and the first timestamp of one or more of the devices (par 88: “…utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes…”; Fig 6A impact data from utility (date/time, outage, damage, type, loss, etc.; par 85: “… time-line of detected SCADA events…”; par 84: “… the main dashboard and a SCADA report… combine various pieces of data into a and a second location and a time window pertaining to the element (par 86: “… URAMS may focus decision making around grid events, the time they happened and the weather/storm activities and other interesting events to drive root cause analysis…”); storing, by the network device and in response to the determining, a temporal and spatial model that includes the second power state, the second location, and the time period pertaining to the element ( Fig. 6A: Utility Asset Impact DATA (OMS, Asset Inventory) updates to historic asset impact data from utility (date/time, outage, damage, type, loss, etc.); Fig. 7B: “feedback into future preparations”; Fig. 17: storage device); receiving, by the network device, weather data pertaining to the second location and the time period (Fig 6A: Historical weather data, Historical Asset Impact data, Asset Impact Analysis Prediction for each Forecast Horizon; par 121: “… a spatial aggregation is chosen (e.g., service territory) and time window selected (e.g., today). Combined with damage predictions, such features provide significant situational awareness…”; par 86: “… selects a SCADA sensor to see which events are tied to it…”; par 85: “… there is a map which shows the area being analyzed and the location of the SCADA sensors… the time-line of detected SCADA events… show the events as they occurred along the analyzed timeframe…”; par 45: “…URAMS predictions may show a color-coded threat level to the service territory for a specified period, e.g., the next 60 minutes, and storm tracking displays the storm’s estimated arrival times to a utility’s asset in its path…”); generating, by the network device, an outage model based on the temporal and spatial model and the weather data (FIG 6A: GIS data is spatial, Asset data includes “date/time”; Fig. 9A: Data Sets “weather”, “location of outages”, “time series”, “spatial/GIS”; par 48: “… utilized by URAMS to determine threats and/or responses include… geospatial relationships…”; par 66: “in some embodiments, a predictive utility outage determination or utility outage model is generated 705… based on one or more of the fixed-location utility asset data 701b, the geographic and ecological data 701c, the historical weather data and historical fixed-location utility asset functionality data…”; par 67: “the current weather data 701d for the region/area can be received 707 and future utility asset functionality storing, by the network device in response to the generating, the outage model (Fig 17: RAM, Storage Device includes modeling component, prediction component and URAMS database which includes model) receiving, by the network device, forecast weather data (Fig 6A, 7C; page 25 item 1: “…receiving current weather data for the region…”) calculating, by the network device, a predicted outage pertaining to one or more elements of the utility system based on the outage model and the forecasted weather data (Fig 6a: “outage forecast”; page 25 item 1: “… generating via a processor a predictive fixed-location utility outage determination based on the fixed-location utility asset data, the geographic and ecological data, the historical weather data, historical fixed-location utility asset functionality data, and aggregate utility asset polygon data… receiving current weather data for the region; determining a further fixed-location utility asset functionality prediction result using the predictive fixed-location utility outage determination based on the current weather data…”); and transmitting, by the network device, a message that includes the predicted outage (Fig. 6A; par 31: “… URAMS can provide observations, forecasts and alerts… URAMS can be configured with Internet capabilities, configurable email weather alerts, text messages delivery… which provides up-to-the-minute weather information, forecasts, predictions, and alerts…”; par 63 – 64: “… URAMS may provide event alerts and network and asset analytics… predictive outage optimization… during a storm or natural disaster, URAMS may provide… initiation of restoration activities… estimated time of restoration (ETR) and/or public outage web maps…”; par 66: “in some embodiments, a predictive ulitilty outage determination or utility outage model is generated…”; par 90: “… URAMS… may provide the data output to an alert server which may provide the output a communication server…”; par 112: “… URAMS can be 

While Riland may not explicitly teach a “customer” device but Riland does disclose that outages can cause problems for “residential customers” (par 30) and to “identify customers with potential to be affected by the forecasted severe weather and/or asset damage” (par 23) and to perform asset impact predictions for customers at risk (par 50) using time series and spatial datasets which include customer assets, asset and damage data and outage locations for predictive analytics (FIG. 9A). Therefore by teaching to identify affected customers (par 30, 23) for outage cause analysis (par 64 – 66) one of ordinary skill in the art would infer that among the network connected and non-network connected assets a customer device may be included. 


Therefore; Riland_2016 does not explicitly teach “customer” devices nor “power state of on or off” nor correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system “with the customer devices” nor “timestamp.”


Siebel_2017; however, teaches “customer” devices (par 58: “… customer’s equipment…”; par 147: “… smart meters or sensors may include meters or sensors located at a customer site… for example, customer meters…”; par 152: “… the data source 208 may include… devices in a computing network or other systems used by an enterprise, company, customer or client… the data may include data stored by customer system, such as… supervisory control and data acquisition (SCADA) systems. The data source 208 may include data about device events. The device events may include, for example, device failure, reboot, outage…”; par 414: “… from the customer’s smart meter (a device that provides hourly, or other periodic, readings of electricity consumption over time) are readily available…”) and “power stat of on or off” (par 152: “… events may include, for example device failure, reboot, outage…”; par 414: “… customers smart meter… readings of electricity consumption…”; par 604: “… examination of dynamic load patterns, voltage abnormalities… to create a profile of health of grid assets…”; par 384: “… data may be acquire includes… active power… reactive power… active energy and reactive energy… these data sets are a result of daily data acquisition…”; Table 3: “… MeterReading a unique type of measurement – for eample, power (kW), consumption (kWh), voltage, temperature, etc. A MeterReading contains both measurement values and timestamps…”) and “timestamp” (A MeterReading contains both measurement values and timestamps…”; par 414: “… from the customer’s smart meter (a device that provides hourly, or other periodic, readings of electricity consumption over time) are readily available…”) and correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system “with the customer devices” (Paragraph 359: “… the processing nodes or other systems may correlate the meter data (or other time-series data) with data from other source systems (such as any of the other data sources 208 discussed herein) and subsequent analysis of the data…”; Paragraph 147:  “… at least one type of data source may include a smart meter or sensor for a utility, such as a water, electric, gas, or other utility. Example smart meters or sensors may include meters or sensors located at a customer site or sensors located between customers and a generation or source location.” NOTE: The above two paragraphs teach for a processing node (i.e., a network device) to correlate the meter data (i.e., customer device) with other data (sensors on the circuit/feeders between the customer and the generator) which is the candidate circuit. Paragraph 423 - 424: “… the “raw” meter data signals are used to create an expanded set of features that describe meter quantities at a given data that are correlated with NTL and non-NTL events… [the] prediction problem may include creating numerical features that describe the state of the meter at any given point in time…”; Paragraph 152: “… the data source 208 may include data about device events. The device event may include, for example, device failure, reboot, outage, tamper, and the like…” NOTE: the above teaches to collect “raw” meter data and create numerical features that describe the state of the meter. This teaches a first sensor message where the sensor message can indicate “outage” state and to correlate this state to relevant events. Paragraph 519: “having correlated all of these data inputs, supply network risk analytics employs machine learning algorithms to identify the most significant… delivery risk…”


Riland_2016 and Siebel_2017 are analogous art because they are from the same field of endeavor called utilities. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Riland_2016 and Siebel_2017. The rationale for doing so would have been that that Riland_2016 teaches to manage utility resources and Siebel_2017 teaches to integrate the IoT (Internet of Things) that include customer equipment with the management of Utilities in order to reshape the value chain including after-sale services (par 45). Therefore it would have been obvious to combine Riland_2016 and Siebel_2017 for the benefit of providing improved after-sale customer service to obtain the invention as specified in the claims.

Claim 9. The limitations of claim 9 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Riland_2016 teaches the additional limitations of “a network device comprising: a communication interface; a memory, wherein the memory stores instructions; and a processor, wherein the processor executes the instructions to:” (Figure 17).

Claim 16. The limitations of claim 16 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Riland_2016 teaches the additional limitations of “a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executes cause the computational device to:” (Figure 17).

Claims 2, 10, 17. Riland_2016 and Siebel_2017 teaches all the limitations of claim 1, 9, 16 as outlined above. Riland_2016 teaches “further comprising: storing, by the network device, topology data pertaining to elements of the utility system, wherein the topology data includes locations of the elements, types of the elements, identifiers of the elements, and connection and circuit data that indicates connections between two or more of the elements, a circuit formed by the two or more elements, and a direction of the flow of electricity between the two or more elements, and wherein the elements is one of the elements; and using, by the network device, the topology data to determine the second power state of the element” (FIG. 6A GIS data; Fig. 6B: “feeder segment” Fig 7C “feeder/feeder segment”, “conductors”; par 51: “… URAMS utilizes utility detailed asset data 642 selects feeders 644 (e.g., via ARCFM feeder manager or the like… primary and secondary conductors in the feeder segment”; par 96; Fig 2A).


Claims 4, 11, 18. Riland_2016 and Siebel_2017 teaches all the limitations of claims 1, 9, 16 as outlined above. Riland_2016 teaches “Wherein the first sensor message indicates that the first power state is off, and the method further comprises: identifying, by the network device and in response to the receiving of the first sensor messages, a center of a power failure event pertaining to the customer device; calculating, by the network device and in response to the identifying, a distance from each customer device to the element of the utility system; selecting, by the network device and based on the distance calculated, one or more of the first  power states associated with the one or more customer devices that are closest to the second location of the element; and assigning, by the network device and in response to the selecting the one or more first power states, the second state to be the same as the one or more of the first power states” (Figure 8A Proximity radius; Figure 8B identifies risk targest/alerts and nearby assets using shortest path… radial zone… nearby assets… shortest path; par 79 – 80: “… URAMS may communicate with URAMS components to determine assets in the proximity to other assets… opt for a radial, polygonal or zone… use its integrated data 930 to determine fixed location assets/risk targets… uses a point/circle intersection to simulate the location of an asset within a radial search… URAMS may rank assets first by absolute distance… assets may have higher risk or resources rating… increased weighting assigned when calculating the paths…”; par 84: “electrical grid event root cause analysis”; par 87: “drive root cause analysis”).

Claims 5, 12, 19. Riland_2016 and Siebel_2017 teaches all the limitations of claim 4, 11, 18 as outlined above. Riland_2016 teaches “receiving by the network device and from other customer devices, second sensor messages, wherein each second sensor message indicates a second power state of on or off, a second location, and a second timestamp pertaining to one of the other customer devices; selecting, by the network device, another element of the utility system based on another second location and another time window pertaining to the other element and the second location and the time window pertaining to the element; and determining, by the network device and in response to the receiving of the second sensor messages and the selecting of the other element, whether the other element of the utility system also has a power failure event” (Figures 1 – 9 clearly show that the method/systems work with more than one asset).

Claims 6, 13, 20. Riland_2016 and Siebel_2017 teaches all the limitations of claims 1, 9, 19 as outlined above. Siebel_2017 teaches “Wherein the message is transmitted to a utility service provider of the utility system, wherein the utility system delivers electricity to customers, and wherein the customer devices are located at the customer premises of the customer” (par 154: “… utility operator (such as a gas, electric, water, or other utility provider…”).

Claims 7, 15. Riland_2016 and Siebel_2017 teaches all the limitations of claim 1, 9 as outlined above. Siebel_2017 teaches “wherein the customer device include one or more of an Internet of Things (IoT) device,  a smart device, , or an appliance” (par 43: “… customers can also use the IoT Platform to build and deploy custom designed Internet-of-Things Applications…”; par 48: “… IoT devices with low-cost sensors; Smart connected devices…”; par 59: “… this will include connecting all customer end points in an IoT system to aggregate information…”; par 152: “… data sources may include large sets of sensors, smart devices, or appliances for any type of industry. The data source 208 may include systems, nodes, or devices in a computing network…” NOTE: while a “router” is not explicitly recites a router is a node in a network), and wherein the element of the utility system is upstream from the customer device (Paragraph 359: “… the processing nodes or other systems may correlate the meter data (or other time-series data) with data from other source systems (such as any of the other data sources 208 discussed herein) and subsequent analysis of the data…”; Paragraph 147:  “… at least one type of data source may include a smart meter sensors may include meters or sensors located at a customer site or sensors located between customers and a generation or source location.”).

Claims 8. Riland_2016 and Siebel_2017 teaches all the limitations of claims 1 and 9 as outlined above. Riland_2016 teaches “Wherein the outage model includes area topology data that indicates one or more type of vegetation, a type of water source, or a type of terrain proximate to each element of the utility system” (Fig. 6A GIS Data includes vegetation. Vegetation management history, Aggregated Asset Polygon data; par 36: “… overgrown trees not trimmed…”; par 41: “… 3D spatial… of assets… geographic vegetation information… related to actual asset impacts, and/or the like…”; par 49).


(2) Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Riland_2016 in view of Siebel_2017 in view of Razon_2017 (US 2017/0212157).

Claim 3. Riland_2016 and Siebel_2017 teaches all the limitations of claim 2 as outlined above.
Riland_2016 and Siebel_2017 does not explicitly teach “further comprising: determining, by the network device, a type of outage from among multiple types of outages for the one or more elements based on the outage model, the topology data, and the forecast weather data.”

Razon_2017 teaches “further comprising: determining, by the network device, a type of outage from among multiple types of outages for the one or more elements based on the outage model, the topology data, and the forecast weather data” (par 134: “… outage type such as power supply and planned in real-time… allows a user to select from its list of fields/columns…”).

Riland_2016 and Siebel_2017 and Razon_2017 are analogous art because they are from the same field of endeavor called utilities. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Riland_2016 and Razon_2017. The rationale for doing so would have been that Riland_2016 teaches a method/system which can have outages while Razon_2017 teaches that outages may have types and to select items. Therefore it would have been obvious to combine Riland_2016 and Razon_2017 for the benefit of being able to select the type of outage which occured to obtain the invention as specified in the claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127